

Exhibit 10.2


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT is made effective as of the 7th day of June, 2006 (the
“Effective Date”).


AMONG:


NEW ENGLAND COMMUNICATIONS SYSTEMS, INC., a corporation formed pursuant to the
laws of the State of Connecticut and having an office for business located at 15
Industrial Park Place, Middletown, CT 06457 ("Employer"), and wholly owned
subsidiary of WPCS INTERNATIONAL INCORPORATED, a corporation formed pursuant to
the laws of the State of Delaware (“Parent”);
 
AND


MYRON POLULAK, an individual having an address at 15 Industrial Park Place,
Middletown, CT 06457 (“Employee”)


WHEREAS, Parent and Employer are parties to that certain Stock Purchase
Agreement, executed on June 7, 2006 (the “Purchase Agreement”), pursuant to
which Employee has agreed to continue to serve as President of Employer, and
Employer has agreed to hire Employee as such, pursuant to the terms and
conditions of this Employment Agreement (the “Agreement”).


NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and the mutual covenants, agreements, representations and warranties contained
herein, the Purchase Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Employee and Employer
hereby agree as follows:


ARTICLE 1
EMPLOYMENT


Employer hereby affirms, renews and extends the employment of Employee as
President, and Employee hereby affirms, renews and accepts such employment by
Employer for the “Term” (as defined in Article 3 below), upon the terms and
conditions set forth herein.


ARTICLE 2
DUTIES




During the Term, Employee shall serve Employer faithfully, diligently and to the
best of his ability, under the direction and supervision of the Board of
Directors of Employer and shall use his best efforts to promote the interests
and goodwill of Employer and any affiliates, successors, assigns, parent
corporations, subsidiaries, and/or future purchasers of Employer. Employee shall
render such services during the Term at Employer’s principal place of business
or at such other place of business as may be determined by the Board of
Directors of Employer, as Employer may from time to time reasonably require of
him, and shall devote all of his business time to the performance thereof.



--------------------------------------------------------------------------------


ARTICLE 3
TERM


The “Term” of this Agreement shall commence on the Effective Date and continue
thereafter for a term of two (2) years, as may be extended or earlier terminated
pursuant to the terms and conditions of this Agreement.


ARTICLE 4
COMPENSATION


Salary


4.1  Employer shall pay to Employee an annual salary (the “Salary”) of One
Hundred Thirty Five Thousand Dollars ($135,000.00), payable in equal
installments at the end of such regular payroll accounting periods as are
established by Employer, or in such other installments upon which the parties
hereto shall mutually agree, and in accordance with Employer’s usual payroll
procedures, but no less frequently than monthly. The Board of Directors of
Employer shall review the Salary annually to consider any increase thereof.


Benefits




4.2  During the Term, Employee shall be entitled to participate in all medical
and other employee benefit plans, including vacation, sick leave, retirement
accounts and other employee benefits provided by Employer to similarly situated
employees on terms and conditions no less favorable than those offered to such
employees. Such participation shall be subject to the terms of the applicable
plan documents, Employer’s generally applicable policies, and the discretion of
the Board of Directors or any administrative or other committee provided for in,
or contemplated by, such plan.


Expense Reimbursement


4.3  Employer shall reimburse Employee for reasonable and necessary expenses
incurred by him on behalf of Employer in the performance of his duties hereunder
during the Term, in accordance with Employer's then customary policies, provided
that such expenses are adequately documented.


2

--------------------------------------------------------------------------------


Bonus


4.4  In addition to the Salary, Employee shall be eligible to receive bonuses
based on the performance of the Company, at the discretion of the Board of
Directors of the Employer.




ARTICLE 5
OTHER EMPLOYMENT


During the Term of this Agreement, Employee shall devote substantially all of
his business and professional time and effort, attention, knowledge, and skill
to the management, supervision and direction of Employer’s business and affairs
as Employee’s highest professional priority. Except as provided below, Employer
shall be entitled to all benefits, profits or other issues arising from or
incidental to all work, services and advice performed or provided by Employee.
Nothing in this Agreement shall preclude Employee from devoting reasonable
periods required for:



 
(a)
serving as a director or member of a committee of any organization or
corporation involving no conflict of interest with the interests of Employer,
provided that Employee must obtain the written consent of Employer not to be
unreasonably withheld, delayed or conditioned;




 
(b)
serving as a consultant in his area of expertise (in areas other than in
connection with the business of Employer), to government, industrial, and
academic panels where it does not conflict with the interests of Employer; and




 
(c)
managing his personal investments or engaging in any other non-competing
business;



provided that such activities do not materially interfere with the regular
performance of his duties and responsibilities under this Agreement.


ARTICLE 6
CONFIDENTIAL INFORMATION/INVENTIONS


Confidential Information


6.1 Employee shall not, in any manner, for any reasons, either directly or
indirectly, divulge or communicate to any person, firm or corporation, any
confidential information concerning any matters not generally known in the
wireless communications industry or otherwise made public by Employer which
affects or relates to Employer’s business, finances, marketing and/or
operations, research, development, inventions, products, designs, plans,
procedures, or other data (collectively, “Confidential Information”) except in
the ordinary course of business or as required by applicable law. Without regard
to whether any item of Confidential Information is deemed or considered
confidential, material, or important, the parties hereto stipulate that as
between them, to the extent such item is not generally known in the wireless
communications industry, such item is important, material, and confidential and
affects the successful conduct of Employer’s business and goodwill, and that any
breach of the terms of this Section 6.1 shall be a material and incurable breach
of this Agreement. Confidential Information shall not include: (i) information
obtained or which became known to Employee other than through his employment by
Employer; (ii) information in the public domain at the time of the disclosure of
such information by Employee; (iii) information that Employee can document was
independently developed by Employee; (iv) information that is disclosed by
Employee with the prior written consent of Parent; and (v) information that is
disclosed by Employee as required by law, governmental regulation or court
order.


3

--------------------------------------------------------------------------------


Documents


6.2 Employee further agrees that all documents and materials furnished to
Employee by Employer and relating to the Employer’s business or prospective
business are and shall remain the exclusive property of Employer. Employee shall
deliver all such documents and materials, uncopied, to Employer upon demand
therefore and in any event upon expiration or earlier termination of this
Agreement. Any payment of sums due and owing to Employee by Employer upon such
expiration or earlier termination shall be conditioned upon returning all such
documents and materials, and Employee expressly authorizes Employer to withhold
any payments due and owing pending return of such documents and materials.


Inventions


6.3 All ideas, inventions, and other developments or improvements conceived or
reduced to practice by Employee, alone or with others, during the Term of this
Agreement, whether or not during working hours, that are within the scope of the
business of Employer or that relate to or result from any of Employer’s work or
projects or the services provided by Employee to Employer pursuant to this
Agreement, shall be the exclusive property of Employer. Employee agrees to
assist Employer, at Employer’s expense, to obtain patents and copyrights on any
such ideas, inventions, writings, and other developments, and agrees to execute
all documents necessary to obtain such patents and copyrights in the name of
Employer.


Disclosure


6.4 During the Term, Employee will promptly disclose to the Board of Directors
of Employer full information concerning any interest, direct or indirect, of
Employee (as owner, shareholder, partner, lender or other investor, director,
officer, employee, consultant or otherwise) or any member of his immediate
family (as defined in Section 10.3) in any business that is reasonably known to
Employee to purchase or otherwise obtain services or products from, or to sell
or otherwise provide services or products to, Employer or to any of its
suppliers or customers.
 

 
4

--------------------------------------------------------------------------------


ARTICLE 7
COVENANT NOT TO COMPETE


Except as expressly permitted in Article 5 above, during the Term of this
Agreement, Employee shall not engage in any of the following competitive
activities: (a) engaging directly or indirectly in any business or activity
substantially similar to any business or activity engaged in (or proposed to be
engaged in) by Employer; (b) engaging directly or indirectly in any business or
activity competitive with any business or activity engaged in (or proposed to be
engaged in) by Employer; (c) soliciting or taking away any employee, agent,
representative, contractor, supplier, vendor, customer, franchisee, lender or
investor of Employer, or attempting to so solicit or take away; (d) interfering
with any contractual or other relationship between Employer and any employee,
agent, representative, contractor, supplier, vendor, customer, franchisee,
lender or investor; or (e) using, for the benefit of any person or entity other
than Employer, any Confidential Information of Employer. The foregoing covenant
prohibiting competitive activities shall survive the termination of this
Agreement and shall extend, and shall remain enforceable against Employee, for
the period of two (2) years following the date this Agreement is terminated. In
addition, during the two-year period following such expiration or earlier
termination, neither Employee nor Employer shall make or permit the making of
any negative statement of any kind concerning Employer or its affiliates, or
their directors, officers or agents or Employee.


ARTICLE 8
SURVIVAL


Employee agrees that the provisions of Articles 6, 7 and 9 shall survive
expiration or earlier termination of this Agreement for any reasons, whether
voluntary or involuntary, with or without cause, and shall remain in full force
and effect thereafter.


ARTICLE 9
INJUNCTIVE RELIEF


Employee acknowledges and agrees that the covenants and obligations of Employee
set forth in Articles 6 and 7 with respect to non-competition, non-solicitation,
confidentiality and Employer’s property relate to special, unique and
extraordinary matters and that a violation of any of the terms of such covenants
and obligations will cause Employer irreparable injury for which adequate
remedies are not available at law. Therefore, Employee agrees that Employer
shall be entitled to an injunction, restraining order or such other equitable
relief (without the requirement to post bond) as a court of competent
jurisdiction may deem necessary or appropriate to restrain Employee from
committing any violation of the covenants and obligations referred to in this
Article 9. These injunctive remedies are cumulative and in addition to any other
rights and remedies Employer may have at law or in equity.


5

--------------------------------------------------------------------------------


ARTICLE 10
TERMINATION


Termination by Employee


10.1 Employee may terminate this Agreement for Good Reason or for any reason
(“Without Good Reason”), at any time upon 30 days’ written notice to Employer,
provided the Good Reason has not been cured within such period of time.


Good Reason


10.2 In this Agreement, “Good Reason” means, without Employee’s prior written
consent, the occurrence of any of the following events, unless Employer shall
have fully cured all grounds for such termination within thirty (30) days after
Employee gives notice thereof:
 

  (i)  any reduction in his then-current Salary; 

     

 
(ii)
any material diminution in his title or duties or the assignment to him of
duties not customarily associated with Employee’s position;  

     

  (iii)  failure to pay or provide required compensation and benefits;  

     

 
(iv)
any relocation of Employee’s office as assigned to him by Employer, to a
location more than 25 miles from Employer’s current office located in Windsor,
Connecticut;




 
(v)
Employer will have materially breached its obligations to Employee under this
Agreement and such breach shall have continued for a period of at least thirty
(30) days after the Company’s receipt of written notice from the Employee
describing such breach; or




 
(vi)
The Company shall have materially reduced or modified the Employee’s duty and/or
authority such that the Employee reasonably believes that he is no longer
performing his duties as set forth in Article 2 and/or an assignment to a
position from one which Employee reasonably believes that he is not qualified or
one in the employee’s reasonable judgment is not an executive position and/or to
the extent the Employer assigns the title, duties and/or authority associated
with the position of President to another employee or third party.





The written notice given hereunder by Employee to Employer shall specify in
reasonable detail the cause for termination, and such termination notice shall
not be effective until thirty (30) days after Employer’s receipt of such notice,
during which time Employer shall have the right to respond to Employee’s notice
and cure the breach or other event giving rise to the termination.
 
6

--------------------------------------------------------------------------------


 
Termination by Employer


10.3 Employer may terminate its employment of Employee under this Agreement for
cause at any time by written notice to Employee. For purposes of this Agreement,
the term “cause” for termination by Employer shall be (a) a conviction of or
plea of guilty or nolo contendere by Employee to a felony, or any crime
involving fraud or embezzlement; (b) the refusal by Employee to perform his
material duties and obligations hereunder; (c) Employee’s willful and
intentional misconduct in the performance of his material duties and
obligations; or (d) if Employee or any member of his family makes any personal
profit arising out of or in connection with a transaction to which Employer is a
party or with which it is associated without making disclosure to and obtaining
the prior written consent of Parent. The written notice given hereunder by
Employer to Employee shall specify in reasonable detail the cause for
termination. For purposes of this Agreement, “family” shall mean Employee’s
spouse and/or children. In the case of a termination for the causes described in
(a) and (d) above, such termination shall be effective upon receipt of the
written notice. In the case of the causes described in (b) and (c) above, such
termination notice shall not be effective until thirty (30) days after
Employee’s receipt of such notice, during which time Employee shall have the
right to respond to Employer’s notice and cure the breach or other event giving
rise to the termination.


Severance


10.4 Upon a termination of this Agreement Without Good Reason by Employee or
with cause by Employer, Employer shall pay to Employee all accrued and unpaid
compensation as of the date of such termination, subject to the provision of
Section 6.2. Upon a termination of this Agreement with Good Reason by Employee
or without cause by Employer, Employer shall pay to Employee all accrued and
unpaid compensation and expense reimbursement as of the date of such termination
and the “Severance Payment.” The Severance Payment shall be payable in a lump
sum, subject to Employer’s statutory and customary withholdings. If the
termination of Employee hereunder is by Employee with Good Reason, the Severance
Payment shall be paid by Employer within fifteen (15) business days of the
expiration of any applicable cure period. If the termination of Employee
hereunder is by Employer without cause, the Severance Payment shall be paid by
Employer within five (5) business days of termination. The “Severance Payment”
shall equal the total amount of the Salary payable to Employee under Section 4.1
of this Agreement from the date of such termination until the end of the Term of
this Agreement (prorated for any partial month, together with a prorated amount
any bonus payable under Section 4.4.


Termination Upon Death


10.5 If Employee dies during the Term of this Agreement, this Agreement shall
terminate, except that Employee’s legal representatives shall be entitled to
receive any earned but unpaid compensation or expense reimbursement due
hereunder through the date of death.


7

--------------------------------------------------------------------------------


 
Termination Upon Disability


10.6  If, during the Term of this Agreement, Employee suffers and continues to
suffer from a “Disability” (as defined below), then Employer may terminate this
Agreement by delivering to Employee thirty (30) calendar days’ prior written
notice of termination based on such Disability, setting forth with specificity
the nature of such Disability and the determination of Disability by Employer.
For the purposes of this Agreement, “Disability” means Employee’s inability,
with reasonable accommodation, to substantially perform Employee’s duties,
services and obligations under this Agreement due to physical or mental illness
or other disability for a continuous, uninterrupted period of sixty (60)
calendar days or ninety (90) days during any twelve month period. Upon any such
termination for Disability, Employee shall be entitled to receive any earned but
unpaid compensation or expense reimbursement due hereunder through the date of
termination.


ARTICLE 11
PERSONNEL POLICIES, CONDITIONS, AND BENEFITS


Except as otherwise provided herein, Employee’s employment shall be subject to
the personnel policies and benefit plans which apply generally to Employer’s
employees as the same may be interpreted, adopted, revised or deleted from time
to time, during the Term of this Agreement, by Parent in its sole discretion.
During the Term hereof, Employee shall be entitled to vacation during each year
of the Term at the rate of four (4) weeks per year. Within 30 days after the end
of each year of the Term, Employer shall elect to (a) carry over and allow
Employee the right to use any accrued and unused vacation of Employee, or (ii)
pay Employee for such vacation in a lump sum in accordance with its standard
payroll practices. Employee shall take such vacation at a time approved in
advance by the Board of Directors of Employer, which approval will not be
unreasonably withheld but will take into account the staffing requirements of
Employer and the need for the timely performance of Employee's responsibilities.


ARTICLE 12
BENEFICIARIES OF AGREEMENT


This Agreement shall inure to the benefit of Employer and any affiliates,
successors, assigns, parent corporations, subsidiaries, and/or purchasers of
Employer or Parent as they now or shall exist while this Agreement is in effect.
 

 
8

--------------------------------------------------------------------------------


ARTICLE 13
GENERAL PROVISIONS


No Waiver


13.1 No failure by either party to declare a default based on any breach by the
other party of any obligation under this Agreement, nor failure of such party to
act quickly with regard thereto, shall be considered to be a waiver of any such
obligation, or of any future breach.


Modification


13.2 No waiver or modification of this Agreement or of any covenant, condition,
or limitation herein contained shall be valid unless in writing and duly
executed by the parties to be charged therewith.


Choice of Law/Jurisdiction


13.3 This Agreement shall be governed by and construed in accordance with the
laws of the State of Connecticut, without regard to any conflict-of-laws
principles. Employer and Employee hereby consent to personal jurisdiction before
all courts in the State of Connecticut, and hereby acknowledge and agree that
Connecticut is and shall be the most proper forum to bring a complaint before a
court of law.


Entire Agreement


13.4 This Agreement embodies the whole agreement between the parties hereto
regarding the subject matter hereof and there are no inducements, promises,
terms, conditions, or obligations made or entered into by Employer or Employee
other than contained herein.


Severability


13.5  All agreements and covenants contained herein are severable, and in the
event any of them, with the exception of those contained in Articles 1 and 4
hereof, shall be held to be invalid by any competent court, this Agreement shall
be interpreted as if such invalid agreements or covenants were not contained
herein.


Headings


13.6 The headings contained herein are for the convenience of reference and are
not to be used in interpreting this Agreement.


9

--------------------------------------------------------------------------------


Independent Legal Advice


13.7 Employer has obtained legal advice concerning this Agreement and has
requested that Employee obtain independent legal advice with respect to same
before executing this Agreement. Employee, in executing this Agreement,
represents and warranties to Employer that he has been so advised to obtain
independent legal advice, and that prior to the execution of this Agreement he
has so obtained independent legal advice, or has, in his discretion, knowingly
and willingly elected not to do so.


No Assignment


13.8  Employee may not assign, pledge or encumber his interest in this Agreement
nor assign any of his rights or duties under this Agreement without the prior
written consent of Parent.
 
 
 
[intentionally blank]

 

10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.
 
 

        NEW ENGLAND COMMUNICATIONS SYSTEMS, INC.  
   
   
    By:   /s/ MYRON POLULAK  

--------------------------------------------------------------------------------

Name: Myron Polulak   Title: President


           
   
   
    By:   /s/ MYRON POLULAK  

--------------------------------------------------------------------------------

Myron Polulak    











